Exhibit 10.2

 

OMNIBUS AGREEMENT

 

This OMNIBUS AGREEMENT (this “Agreement”), dated as of this 2nd day of
September, 2004 (the “Effective Date”), is made by and between TOTAL LNG USA,
INC., a company incorporated under the laws of the state of Delaware, with a
place of business at One Memorial City Plaza, 800 Gessner, Suite 700, Houston,
Texas U.S.A. 77024 (“Customer”) and SABINE PASS LNG, L.P., a Delaware limited
partnership with a place of business at 717 Texas Avenue, Suite 3100, Houston,
Texas, U.S.A. 77002 (“SABINE”).  Customer and SABINE are each sometimes referred
to herein as a “Party” and are together sometimes referred to herein as the
“Parties”.

 

RECITALS

 

WHEREAS, SABINE intends to construct, own and operate an LNG terminal facility
in Cameron Parish, Louisiana capable of performing certain LNG terminalling
services, including: the ability to berth LNG Vessels; the receiving and storing
of LNG which has been unloaded from LNG Vessels; the regasification of LNG; and
the delivery of natural gas to a pipeline interconnection point at the terminal
facility;

 

WHEREAS, the Parties are executing simultaneously herewith an LNG Terminal Use
Agreement (“TUA”) under which SABINE will, subject to Customer exercising its
option hereunder, provide LNG terminalling services to Customer at the Sabine
Pass Facility, and the Parties agree to condition the effectiveness of the TUA
on the fulfillment of certain conditions precedent;

 

WHEREAS, the Parties desire to address the possibility of certain changes to
their contractual relationship under certain circumstances; and

 

WHEREAS, the Parties wish to memorialize other understandings supplementing the
TUA, including Customer’s obligation to pay certain capacity reservation fees
and additional Customer rights with respect to the expansion of the Sabine Pass
Facility.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Parties, SABINE and Customer agree as
follows:

 


ARTICLE 1
DEFINITIONS


 

Capitalized terms used in this Agreement and not otherwise defined herein have
the meanings given to them in the TUA; provided that the terms defined below
shall have the following meanings:

 


1.1                                 “CONDITION FULFILLMENT DATE” MEANS JUNE 30,
2005.

 


1.2                                 “FERC APPLICATION” MEANS THAT CERTAIN
APPLICATION (AS AMENDED IMMATERIALLY FROM TIME TO TIME) FILED BY SABINE WITH THE
FERC ON DECEMBER 22, 2003, IN DOCKET NO. CP04-47-000  IN RELATION TO THE SABINE
PASS FACILITY PURSUANT TO SECTION 3(A) OF THE NATURAL GAS ACT (“NGA”) AND THE
CORRESPONDING REGULATIONS OF THE FERC.

 

--------------------------------------------------------------------------------


 


1.3                                 “FERC APPROVAL” MEANS THE ORDER OF THE FERC
GRANTING TO SABINE THE APPROVALS REQUESTED IN THE FERC APPLICATION (FOR THE
AVOIDANCE OF DOUBT, FERC APPROVAL DOES NOT MEAN AN ORDER OF THE FERC GRANTING
THE APPROVALS REQUESTED IN THE APPLICATIONS FILED BY CHENIERE SABINE PASS
PIPELINE COMPANY IN FERC DOCKET NOS. CP04-38-000, CP04-39-000 AND CP04-40-000
PURSUANT TO SECTION 7(C) OF THE NGA IN RELATION TO THE PIPELINE TO INTERCONNECT
WITH THE SABINE PASS FACILITY).

 


ARTICLE 2
CAPACITY RESERVATION FEES


 


2.1                                 CAPACITY RESERVATION FEE FIRST INSTALLMENT. 
WITHIN THIRTY (30) DAYS OF THE EFFECTIVE DATE, CUSTOMER SHALL CONFIRM IN WRITING
TO SABINE WHETHER OR NOT CUSTOMER HAS OBTAINED THE APPROVAL OF THE CUSTOMER’S
BOARD OF DIRECTORS FOR THIS AGREEMENT AND THE TUA.  THEREAFTER (AND
NOTWITHSTANDING RECEIPT OF SUCH APPROVAL), AT CUSTOMER’S OPTION, TO BE EXERCISED
BY CUSTOMER IN ITS SOLE AND ABSOLUTE DISCRETION NO LATER THAN MONDAY, THE 15TH
DAY OF NOVEMBER 2004, CUSTOMER SHALL: (I) PAY TO SABINE THE AMOUNT OF
U.S.$10,000,000 (THE “CAPACITY RESERVATION FEE FIRST INSTALLMENT”) BY WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED IN WRITING BY
SABINE (WHICH ACCOUNT SABINE SHALL SO SPECIFY THE EARLIER OF NOVEMBER 8, 2004 OR
UPON REQUEST BY CUSTOMER) AND (II) CAUSE TOTAL S.A. TO EXECUTE AND DELIVER TO
SABINE THE GUARANTEE.  EXCEPT AS PROVIDED IN CLAUSE 2.3, SABINE SHALL HAVE NO
OBLIGATION TO REFUND TO CUSTOMER THE CAPACITY RESERVATION FEE FIRST INSTALLMENT
FOR ANY REASON.  IN THE EVENT THAT: (I) CONFIRMATION OF CUSTOMER’S BOARD OF
DIRECTORS APPROVAL HAS NOT BEEN GIVEN TO SABINE (FOR ANY OR NO REASON
WHATSOEVER) WITHIN THE ABOVE THIRTY (30) DAY PERIOD; OR (II) CUSTOMER ELECTS
(FOR ANY OR NO REASON WHATSOEVER) TO NOT MAKE THE PAYMENT; OR (III) CUSTOMER
ELECTS (FOR ANY OR NO REASON WHATSOEVER) TO NOT CAUSE TOTAL S.A. TO EXECUTE AND
DELIVER THE GUARANTEE UNDER THIS CLAUSE 2.1 BY NOVEMBER 15, 2004, THEN, FOR ALL
PURPOSES, (A) CUSTOMER SHALL BE DEEMED TO HAVE NOT EXERCISED THE FOREGOING
OPTION AND (B) THIS AGREEMENT AND THE TUA SHALL TERMINATE AUTOMATICALLY (AND,
WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, SABINE AND CUSTOMER
SHALL EACH BE DISCHARGED FROM ALL OBLIGATIONS AND LIABILITIES UNDER THIS
AGREEMENT AND THE TUA).


 


2.2                                 CAPACITY RESERVATION FEE SECOND
INSTALLMENT.  NO LATER THAN THREE (3) BUSINESS DAYS FOLLOWING SATISFACTION OF
THE CONDITIONS PRECEDENT AND THE EXERCISE OF THE OPTION BY CUSTOMER PURSUANT TO
CLAUSE 2.1, CUSTOMER SHALL PAY TO SABINE AN ADDITIONAL AMOUNT OF U.S.$10,000,000
(THE “CAPACITY RESERVATION FEE SECOND INSTALLMENT”) BY WIRE TRANSFER IN
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED IN WRITING BY SABINE. 
EXCEPT AS PROVIDED IN CLAUSE 2.3, SABINE SHALL HAVE NO OBLIGATION TO REFUND TO
CUSTOMER THE CAPACITY RESERVATION FEE SECOND INSTALLMENT FOR ANY REASON.


 


2.3                                 FEE ADJUSTMENT FOR THE CAPACITY RESERVATION
FEE.  THE CAPACITY RESERVATION FEE FIRST INSTALLMENT AND THE CAPACITY
RESERVATION FEE SECOND INSTALLMENT SHALL BE RECOUPED BY CUSTOMER THROUGH A
MONTHLY REDUCTION IN THE FEE EQUAL TO $166,667 FOR EACH MONTH DURING THE FIRST
ONE HUNDRED AND TWENTY (120) MONTHS FOLLOWING THE COMMERCIAL START DATE OF THE
SABINE PASS FACILITY.  FOR THE RELEVANT ONE HUNDRED AND TWENTY (120) MONTH
PERIOD, THE REDUCTION WILL BE REFLECTED IN THE MONTHLY STATEMENT SABINE PROVIDES
CUSTOMER PURSUANT TO SECTION 11.1 OF THE TUA.

 

2

--------------------------------------------------------------------------------


 


ARTICLE 3
CONDITIONS PRECEDENT TO EFFECTIVENESS OF THE TUA


 


3.1                                 CONDITIONS PRECEDENT


 

The Parties acknowledge and agree that the provisions of this Agreement are
effective and binding as of the Effective Date.  Any provision of the TUA
notwithstanding, the Parties acknowledge and agree that only the provisions of
Article 1, Article 17, Article 18, Article 19, Article 20, Article 21, Article
23, and Article 24 of the TUA are effective and binding as of the Effective
Date; provided, however, that Customer’s obligations under Section 17.2(c) of
the TUA shall not be effective or binding on Customer unless and until the date
on which Customer exercises its option under Clause 2.1.  Any provision of the
TUA notwithstanding, the Parties also acknowledge and agree that all other
provisions contained in the TUA shall not become effective and binding unless
and until both of the following conditions (“Conditions Precedent”) have been
satisfied by no later than the Condition Fulfillment Date:

 


(A)                                  FERC APPROVAL.  SABINE SHALL HAVE OBTAINED
AND PROVIDED TO CUSTOMER EVIDENCE OF THE FERC APPROVAL (THE “APPROVAL CONDITION
PRECEDENT”); AND


 


(B)                                 FINANCING APPROVAL.  SABINE SHALL HAVE
PROVIDED TO CUSTOMER EVIDENCE THAT IT CAN FINANCE THE EXPECTED COST OF
DEVELOPMENT AND CONSTRUCTION OF THE SABINE PASS FACILITY (THE “FINANCING
CONDITION PRECEDENT”).  THE FINANCING CONDITION PRECEDENT SHALL BE DEEMED TO
HAVE BEEN SATISFIED IF, BUT ONLY IF, THE FOLLOWING CONDITIONS ARE SATISFIED OR
WAIVED IN WRITING BY CUSTOMER:


 

(i)                                     SABINE has entered into (and provided
Customer with a copy of) a definitive loan agreement with creditworthy lenders
experienced in making energy project loans under the terms of which the lenders
agree to lend to SABINE an amount which when aggregated with the equity
contributed to SABINE is sufficient to fund the engineering, procurement and
construction of the Sabine Pass Facility, such loan agreement being subject to
no conditions precedent other than customary and routine conditions (including
FERC Approval) that are reasonably expected to be satisfied; and

 

(ii)                                  SABINE has entered into (and provided
Customer with a copy of) an EPC contract, acceptable to the lenders, with a
contractor that is an internationally recognized, reputable, creditworthy and
experienced engineering, procurement and construction company, such EPC contract
remains in full force and effect, there is no default thereunder, SABINE has
issued a written notice to proceed to the EPC contractor under such EPC
Contract, and the EPC contractor has accepted in writing SABINE’s notice to
proceed.

 


3.2                                 SATISFACTION OF CONDITIONS PRECEDENT;
NOTIFICATION; WAIVER AND TERMINATION


 


(A)                                  GENERAL. SABINE SHALL ENDEAVOR TO PROCURE
THE SATISFACTION OF THE CONDITIONS PRECEDENT BY THE CONDITION FULFILLMENT DATE,
AND SHALL KEEP CUSTOMER REASONABLY

 

3

--------------------------------------------------------------------------------


 


INFORMED AS TO THE PROGRESS BEING MADE TOWARDS SATISFACTION OF THE CONDITIONS
PRECEDENT.


 


(B)                                 NOTIFICATION.  SABINE SHALL PROMPTLY NOTIFY
CUSTOMER IN WRITING OF SATISFACTION OF ANY OF THE CONDITIONS PRECEDENT. 
MOREOVER, SABINE SHALL PROMPTLY NOTIFY CUSTOMER IN WRITING UPON SABINE’S
DETERMINATION THAT A CONDITION PRECEDENT CANNOT BE MET OR IS NOT LIKELY TO BE
MET BY THE CONDITION FULFILLMENT DATE AND THE BASIS FOR SUCH NON-SATISFACTION.

 


(C)                                  TERMINATION FOR NON-SATISFACTION OF
APPROVAL CONDITION PRECEDENT.  IF THE APPROVAL CONDITION PRECEDENT HAS NOT BEEN
SATISFIED BY THE CONDITION FULFILLMENT DATE, THEN CUSTOMER MAY TERMINATE THIS
AGREEMENT AND THE TUA WITH IMMEDIATE EFFECT BY GIVING WRITTEN NOTICE OF SUCH
TERMINATION TO SABINE WITHIN THIRTY (30) DAYS AFTER THE CONDITION FULFILLMENT
DATE.  IN THE EVENT OF A TERMINATION OF THIS AGREEMENT UNDER THIS CLAUSE 3.2(C),
SABINE AND CUSTOMER SHALL EACH BE DISCHARGED FROM ANY FURTHER OBLIGATIONS OR
LIABILITIES UNDER THIS AGREEMENT AND THE TUA.


 


(D)                                 TERMINATION FOR UNACCEPTABLE FERC APPROVAL. 
IF THE FERC APPROVAL CONTAINS A CONDITION THAT LIMITS OR WOULD HAVE THE EFFECT
OF LIMITING THE CARGO CAPACITY OF LNG VESSELS THAT MAY USE THE SABINE PASS
FACILITY TO LESS THAN 250,000 CUBIC METERS, THEN CUSTOMER MAY TERMINATE THIS
AGREEMENT AND THE TUA WITH IMMEDIATE EFFECT BY GIVING WRITTEN NOTICE OF SUCH
TERMINATION TO SABINE WITHIN THIRTY (30) DAYS AFTER THE SIXTY (60) DAY CURE
PERIOD PROVIDED BELOW.  SABINE SHALL HAVE A PERIOD OF SIXTY (60) DAYS FOLLOWING
RECEIPT OF FERC APPROVAL IN WHICH TO CAUSE FERC TO ELIMINATE THE ABOVE CARGO
CAPACITY CONDITION IMPOSED BY THE FERC.  IN THE EVENT OF A TERMINATION OF THIS
AGREEMENT UNDER THIS CLAUSE 3.2(D), SABINE AND CUSTOMER SHALL EACH BE DISCHARGED
FROM ANY FURTHER OBLIGATIONS OR LIABILITIES UNDER THIS AGREEMENT AND THE TUA.


 


(E)                                  FAILURE TO SATISFY FINANCING CONDITION
PRECEDENT.  IF THE FINANCING CONDITION PRECEDENT HAS NOT BEEN SATISFIED BY THE
CONDITION FULFILLMENT DATE, THEN CUSTOMER MAY TERMINATE THIS AGREEMENT AND THE
TUA WITH IMMEDIATE EFFECT BY GIVING WRITTEN NOTICE OF SUCH TERMINATION TO SABINE
WITHIN THIRTY (30) DAYS AFTER THE CONDITION FULFILLMENT DATE.  IN THE EVENT OF A
TERMINATION OF THIS AGREEMENT UNDER THIS CLAUSE 3.2(E), SABINE AND CUSTOMER
SHALL EACH BE DISCHARGED FROM ANY FURTHER OBLIGATIONS OR LIABILITIES UNDER THIS
AGREEMENT AND THE TUA.


 


(F)                                    FAILURE TO SATISFY CONDITIONS PRECEDENT. 
IF EITHER OR BOTH OF THE CONDITIONS PRECEDENT HAVE NOT BEEN SATISFIED BY THE
CONDITION FULFILLMENT DATE AND CUSTOMER HAS NOT EXERCISED ITS TERMINATION RIGHTS
AS PROVIDED FOR IN THIS CLAUSE 3.2, THEN SABINE SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE APPROVALS NECESSARY FOR THE FULFILLMENT OF THE
CONDITIONS PRECEDENT.  SUBSEQUENT TO THE CONDITION FULFILLMENT DATE, CUSTOMER
MAY, IN ITS SOLE DISCRETION, PROPOSE FINANCING ADEQUATE TO SATISFY THE FINANCING
CONDITION PRECEDENT, WHICH SABINE MAY ACCEPT OR REJECT IN ITS SOLE DISCRETION. 
IN THE EVENT THAT BY JANUARY 1, 2006 THE CONDITIONS PRECEDENT ARE NOT MET THEN
EITHER PARTY HERETO MAY TERMINATE THIS AGREEMENT AND THE TUA.  IN THE EVENT OF A
TERMINATION OF THIS AGREEMENT UNDER THIS CLAUSE 3.2(F), SABINE AND CUSTOMER

 

4

--------------------------------------------------------------------------------


 


SHALL EACH BE DISCHARGED FROM ANY FURTHER OBLIGATIONS OR LIABILITIES UNDER THIS
AGREEMENT AND THE TUA OTHER THAN LIABILITIES ACCRUING PRIOR TO TERMINATION..


 


ARTICLE 4
EXPANSION AND EXPANSION RECEPTION QUANTITY


 

If at any time within the period ending two (2) years after the Effective Date,
SABINE determines that it desires to expand the regasification capacity of the
Sabine Pass Facility, it shall provide written notice to Customer.  No later
than a period of two (2) years after the Effective Date, Customer may provide
written notice to SABINE of its desire for the LNG storage and regasification
capacity at the Sabine Pass Facility to be expanded.  In this respect, the
Parties shall exclusively negotiate the proposed terms and conditions of such
expansion in good faith for a period of ninety (90) days from the date such
written notice is received by the other Party; provided that SABINE shall be
obliged to enter into such negotiations only if Customer desires to increase its
Maximum LNG Reception Quantity (as determined by Customer in its sole
discretion) by an amount equal to between 195,457,500 MMBTUs per Contract Year
and 390,915,000 MMBTUs per Contract Year upon the date commercial operations
commence with respect to the expansion. The reservation fee for the expansion
quantity shall equal $0.24 per MMBTU multiplied by the expansion quantity,
assuming the storage to regasification ratio to be 3 to 1.

 

Additionally, notwithstanding the foregoing obligation of the Parties to
negotiate the proposed terms and conditions of the expansion in good faith,
Customer acknowledges and agrees that the timing of the development and
construction of the expansion shall be at SABINE’s sole and absolute discretion.

 


ARTICLE 5
OPERATING MATTERS


 


5.1                                 TUG AND LINE HANDLING BOATS


 

The Parties acknowledge that three (3) 5,000-horsepower, 70 ton bollard pull tug
boats with fire-fighting capability and two (2) line handling boats to assist
with the safe berthing of LNG Vessels will be dedicated to the Sabine Pass
Facility.  Such tug and line handling boats will be available to Customer and
all Other Customers of the Sabine Pass Facility on a non-discriminatory basis. 
The Parties agree to cooperate in seeking competitive bids to fulfill the
requirements for these tugs.  Customer shall have the right to nominate
potential vendors to bid on these services.  The Parties, along with Other
Customers, shall exercise commercially reasonable efforts in the selection of a
third-party supplier which has the most competitive bid taking into account
multiple factors including price, contractual terms and conditions,
specifications of the bid, the reputation, financial condition and technical
capability of the bidders and responsiveness of service.

 


5.2                                 SECONDMENTS


 

From and after the date on which the Capacity Reservation Fee Second Installment
is paid, or earlier if the Parties so agree, and throughout the effectiveness of
the TUA, Customer shall have the right, in its sole discretion, to second
employees to SABINE, not exceeding four (4) in number at any one time, to occupy
technical positions within SABINE with

 

5

--------------------------------------------------------------------------------


 

responsibilities relating to such matters as engineering, design, construction
supervision, and operations, but not commercial matters.  The employees so
seconded shall report to SABINE, shall comply with all personnel policies of
SABINE, shall be competent to safely perform the duties of the position which
they fill, shall be paid in accordance with the SABINE pay scale, and shall be
terminable at the discretion of SABINE.  For the purpose of this Clause 5.2,
SABINE shall mean SABINE, an operating company created by Cheniere Energy, Inc.
or its Affiliate to operate the Sabine Pass Facility or a third party contractor
selected to operate the Sabine Pass Facility.

 


ARTICLE 6
LNG AND GAS QUALITY SPECIFICATIONS


 

6.1                                 Notwithstanding compliance by Customer and
SABINE with their respective obligations under Sections 9.4 and 10.3 of the TUA,
the Parties acknowledge that the Gas redelivered or to be redelivered by SABINE
to Customer pursuant to the TUA may not conform to the quality specifications of
one or more of Customer’s Downstream Pipelines. The Parties also acknowledge
that Gas redelivered or to be redelivered by SABINE to Other Customers also may
not conform to the quality specifications of one or more of their Downstream
Pipelines.  Either or both of these potential occurrences are defined as
“Downstream Pipelines Nonconformance.”

 

6.2                                 The Parties further acknowledge that the
U.S. natural gas industry is addressing and attempting to resolve, on an
industry-wide basis, existing and potential quality nonconformance problems such
as Downstream Pipelines Nonconformance.

 

6.3                                 “Customer Nonconformance” means any
Downstream Pipelines Nonconformance with respect to any of Customer’s Downstream
Pipelines that exists or is reasonably likely to exist because the Gas to be
redelivered to Customer under the TUA (“Redelivered Gas”) will not meet the
specifications of any of Customer’s applicable Downstream Pipelines solely as a
result of the Customer’s LNG to be delivered under the TUA (“Delivered LNG”) not
meeting such Downstream Pipelines’ specifications.

 

6.4                                 “SABINE Nonconformance” means any Downstream
Pipelines Nonconformance with respect to any of Customer’s Downstream Pipelines
that exists or is reasonably likely to exist on any of Customer’s Downstream
Pipelines for any reason other than a Customer Nonconformance.

 

6.5                                 On or before June 30, 2006, either Party may
provide written notice to the other Party that any Downstream Pipelines
Nonconformance may reasonably be expected to exist on or after the Commercial
Start Date (the “Nonconformance Notice”).

 

6.6                                 Upon delivery and receipt of the
Nonconformance Notice, the Parties shall expeditiously negotiate in good faith a
commercially reasonable and mutually satisfactory resolution of such Downstream
Pipelines Nonconformance such that Customer’s Redelivered Gas satisfies the
specifications of Customer’s Downstream Pipelines.  Such agreement shall be
referred to as the “Compliance Agreement”.

 

6

--------------------------------------------------------------------------------


 

6.7                                 If (i) any Downstream Pipelines
Nonconformance identified in the Nonconformance Notice is a SABINE
Nonconformance or (ii) on or prior to June 30, 2006, Customer notifies SABINE in
writing of the specifications with respect to any of Customer’s Downstream
Pipelines and or thereafter there is a SABINE Nonconformance involving any such
Downstream Pipelines due to such specifications and the Parties have been unable
within ninety (90) days of the Nonconformance Notice to agree upon a Compliance
Agreement, SABINE shall either cure the SABINE Nonconformance or reimburse,
through a reduction in the Fee payable under the TUA, Customer’s reasonably
incurred cost of treating to the extent necessary to eliminate the SABINE
Nonconformance.

 

6.8                                 If the Nonconformance Notice identifies any
Customer Nonconformance, and the Parties have been unable to reach a Compliance
Agreement, then Customer shall bear the costs of its own treating.

 

6.9                                 If at any time after June 30, 2005, SABINE
notifies Customer that it has received a bona fide offer to purchase
terminalling services at the Sabine Pass Facility having an annual reception
quantity of at least one hundred eighty three billion Standard Cubic Feet (183
bcf) and a term of at least fifteen (15) years from an Other Customer whose LNG
is reasonably expected to cause a Sabine Nonconformance, Customer shall have
thirty (30) days within which to elect either (a) to reduce the LNG
specification under the TUA to the greater of 1065 BTU per Standard Cubic Foot
or the level that would be necessary, in the absence of any other LNG, to
prevent a Downstream Pipelines Nonconformance or (b) terminate Customer’s right
to reimbursement under Clause 6.7 above.

 


ARTICLE 7
APPLICABLE LAW


 

The substantive laws of the State of New York, United States of America,
exclusive of any conflicts of laws principles that could require the application
of any other law, shall govern this Agreement for all purposes.

 


ARTICLE 8
DISPUTE RESOLUTION


 


ANY DISPUTE ARISING UNDER THIS AGREEMENT SHALL BE EXCLUSIVELY AND DEFINITIVELY
RESOLVED THROUGH FINAL AND BINDING ARBITRATION PURSUANT TO THE PROVISIONS OF
SECTION 20.1 OF THE TUA.  FOR THE PURPOSES OF THIS AGREEMENT, “DISPUTE” MEANS
ANY DISPUTE, CONTROVERSY, OR CLAIM (OF ANY AND EVERY KIND OR TYPE, WHETHER BASED
ON CONTRACT, TORT, STATUTE, REGULATION, OR OTHERWISE) ARISING OUT OF, RELATING
TO, OR CONNECTED WITH THIS AGREEMENT, INCLUDING ANY DISPUTE AS TO THE
CONSTRUCTION, VALIDITY, INTERPRETATION, TERMINATION, ENFORCEABILITY, OR BREACH
OF THIS AGREEMENT, AS WELL AS ANY DISPUTE OVER ARBITRABILITY OR JURISDICTION.


 


ARTICLE 9
CONFIDENTIALITY


 

Each Party acknowledges and agrees that it shall be bound by the rights, duties
and obligations set forth in Article 21 of the TUA with respect to the
disclosure of information or documents that come

 

7

--------------------------------------------------------------------------------


 

into such Party’s possession and the issuance of public announcements in
connection with this Agreement.  Each Party reserves its rights under Section
21.2 of the TUA to issue and make public announcements, press releases and
statements regarding this Agreement.

 


ARTICLE 10
NOTICES


 

All notices authorized or required between the Parties shall be provided in the
manner set forth in Article 23 of the TUA.

 


ARTICLE 11
REPRESENTATIONS AND WARRANTIES


 


11.1                           SABINE HEREBY REPRESENTS AND WARRANTS TO CUSTOMER
AS FOLLOWS:


 


(A)                                  SABINE IS AND SHALL REMAIN DULY FORMED AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND DULY QUALIFIED TO
DO BUSINESS IN THE STATE OF LOUISIANA.  SABINE IS DULY QUALIFIED TO DO BUSINESS
AND IS IN GOOD STANDING AS A FOREIGN LIMITED PARTNERSHIP IN ALL JURISDICTIONS IN
WHICH THE NATURE OF ITS ACTIVITIES AND OF ITS PROPERTIES (BOTH OWNED AND LEASED)
MAKES SUCH QUALIFICATION NECESSARY, EXCEPT FOR THOSE JURISDICTIONS IN WHICH
FAILURE TO DO SO WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON SABINE OR ITS
BUSINESS.


 


(B)                                 SABINE HAS THE REQUISITE POWER, AUTHORITY
AND LEGAL RIGHT TO EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS, UNDER
THIS AGREEMENT.  ALL PARTNERSHIP ACTION ON THE PART OF SABINE AND ITS OFFICERS,
DIRECTORS AND PARTNERS NECESSARY FOR THE AUTHORIZATION OF THIS AGREEMENT AND THE
PERFORMANCE OF ALL OBLIGATIONS OF SABINE HEREUNDER AND THEREUNDER HAS BEEN
TAKEN.


 


(C)                                  NEITHER THE EXECUTION, DELIVERY NOR
PERFORMANCE OF THIS AGREEMENT, VIOLATES OR WILL VIOLATE, RESULTS OR WILL RESULT
IN A BREACH OF, OR CONSTITUTES OR WILL CONSTITUTE A DEFAULT UNDER, ANY PROVISION
OF SABINE’S ORGANIZATIONAL DOCUMENTS, ANY LAW, JUDGMENT, ORDER, DECREE, RULE OR
REGULATION OF ANY COURT, ADMINISTRATIVE AGENCY OR OTHER INSTRUMENTALITY OF ANY
GOVERNMENTAL AUTHORITY OR OF ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT
(INCLUDING PERMITS AND LICENSES) TO WHICH SABINE IS A PARTY.


 


(D)                                 SABINE IS NOT IN VIOLATION OF ANY APPLICABLE
STATUTE, RULE, REGULATION, ORDER, PERMITS, LICENSES OR RESTRICTION OF ANY
DOMESTIC OR FOREIGN GOVERNMENT OR ANY INSTRUMENTALITY OR AGENCY THEREOF IN
RESPECT OF THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OF ITS PROPERTIES, WHICH
VIOLATION WOULD MATERIALLY AND ADVERSELY AFFECT THE BUSINESS, FINANCIAL
CONDITION, OR OPERATIONS OF SABINE OR THE SABINE PASS FACILITY.


 


11.2                           CUSTOMER HEREBY REPRESENTS AND WARRANTS TO SABINE
AS FOLLOWS:


 


(A)                                  CUSTOMER IS AND SHALL REMAIN DULY FORMED
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND DULY QUALIFIED
TO DO BUSINESS IN THE STATE OF LOUISIANA.  CUSTOMER IS DULY QUALIFIED TO DO
BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION IN ALL JURISDICTIONS
IN WHICH THE NATURE OF ITS ACTIVITIES AND OF ITS

 

8

--------------------------------------------------------------------------------


 


PROPERTIES (BOTH OWNED AND LEASED) MAKES SUCH QUALIFICATION NECESSARY, EXCEPT
FOR THOSE JURISDICTIONS IN WHICH FAILURE TO DO SO WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT ON CUSTOMER OR ITS BUSINESS.


 


(B)                                 SUBJECT TO THE NEXT SENTENCE, CUSTOMER HAS
THE REQUISITE POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER, AND TO
PERFORM ITS OBLIGATIONS, UNDER THIS AGREEMENT.  IN THE EVENT CUSTOMER’S BOARD OF
DIRECTORS HEREAFTER APPROVES THIS AGREEMENT, THEN ALL CORPORATE ACTION ON THE
PART OF CUSTOMER AND ITS OFFICERS, DIRECTORS AND SHAREHOLDERS NECESSARY FOR THE
AUTHORIZATION OF THIS AGREEMENT AND THE PERFORMANCE OF ALL OBLIGATIONS OF
CUSTOMER HEREUNDER AND THEREUNDER SHALL HAVE BEEN TAKEN.


 


(C)                                  NEITHER THE EXECUTION, DELIVERY NOR
PERFORMANCE OF THIS AGREEMENT, VIOLATES OR WILL VIOLATE, RESULTS OR WILL RESULT
IN A BREACH OF, OR CONSTITUTES OR WILL CONSTITUTE A DEFAULT UNDER, ANY PROVISION
OF CUSTOMER’S ORGANIZATIONAL DOCUMENTS, ANY LAW, JUDGMENT, ORDER, DECREE, RULE
OR REGULATION OF ANY COURT, ADMINISTRATIVE AGENCY OR OTHER INSTRUMENTALITY OF
ANY GOVERNMENTAL AUTHORITY OR OF ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT
(INCLUDING PERMITS AND LICENSES TO WHICH CUSTOMER IS A PARTY).


 


(D)                                 CUSTOMER IS NOT IN VIOLATION OF ANY
APPLICABLE STATUTE, RULE, REGULATION, ORDER, PERMIT OR LICENSE OR RESTRICTION OF
ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY INSTRUMENTALITY OR AGENCY THEREOF IN
RESPECT OF THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OF ITS PROPERTIES, WHICH
VIOLATION WOULD MATERIALLY AND ADVERSELY AFFECT THE BUSINESS, FINANCIAL
CONDITION, OR OPERATIONS OF CUSTOMER OR THE SABINE PASS FACILITY.


 


ARTICLE 12
MISCELLANEOUS


 


12.1                           AMENDMENTS.  THIS AGREEMENT MAY NOT BE AMENDED,
MODIFIED, VARIED OR SUPPLEMENTED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY
SABINE AND CUSTOMER.


 


12.2                           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES.


 


12.3                           WAIVER.  NO FAILURE TO EXERCISE OR DELAY IN
EXERCISING ANY RIGHT OR REMEDY ARISING FROM THIS AGREEMENT SHALL OPERATE OR BE
CONSTRUED AS A WAIVER OF SUCH RIGHT OR REMEDY.  PERFORMANCE OF ANY CONDITION OR
OBLIGATION TO BE PERFORMED HEREUNDER SHALL NOT BE DEEMED TO HAVE BEEN WAIVED OR
POSTPONED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY WHO IS CLAIMED
TO HAVE GRANTED SUCH WAIVER OR POSTPONEMENT.  NO WAIVER BY EITHER PARTY SHALL
OPERATE OR BE CONSTRUED AS A WAIVER IN RESPECT OF ANY FAILURE OR DEFAULT NOT
EXPRESSLY IDENTIFIED BY SUCH WRITTEN WAIVER, WHETHER OF A SIMILAR OR DIFFERENT
CHARACTER, AND WHETHER OCCURRING BEFORE OR AFTER THAT WAIVER.


 


12.4                           NO THIRD PARTY BENEFICIARIES.  THE INTERPRETATION
OF THIS AGREEMENT SHALL EXCLUDE ANY RIGHTS UNDER LEGISLATIVE PROVISIONS
CONFERRING RIGHTS UNDER A CONTRACT TO PERSONS NOT A PARTY TO THAT CONTRACT. 
NOTHING IN THIS AGREEMENT SHALL OTHERWISE BE CONSTRUED TO CREATE ANY DUTY TO, OR
STANDARD OF CARE WITH REFERENCE TO, OR ANY LIABILITY TO, ANY PERSON OTHER THAN A
PARTY.

 

9

--------------------------------------------------------------------------------


 


12.5                           INTERPRETATION.


 


(A)                                  HEADINGS.  THE HEADINGS USED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY.


 


(B)                                 SINGULAR AND PLURAL.  REFERENCE TO THE
SINGULAR INCLUDES A REFERENCE TO THE PLURAL AND VICE VERSA.


 


(C)                                  REFERENCES.  UNLESS OTHERWISE PROVIDED,
REFERENCE TO ANY CLAUSE MEANS A CLAUSE OF THIS AGREEMENT AND REFERENCE TO A
SECTION MEANS A SECTION OF THE TUA.


 


(D)                                 INCLUDE.  THE WORDS “INCLUDE” AND
“INCLUDING” SHALL MEAN INCLUDE OR INCLUDING WITHOUT LIMITING THE GENERALITY OF
THE DESCRIPTION PRECEDING SUCH TERM AND ARE USED IN AN ILLUSTRATIVE SENSE AND
NOT A LIMITING SENSE.


 


(E)                                  TIME PERIODS.  REFERENCES TO “DAY,”
“MONTH,” “QUARTER” AND “YEAR” SHALL MEAN A DAY, MONTH, QUARTER AND YEAR OF THE
GREGORIAN CALENDAR, RESPECTIVELY.


 


(F)                                    STATUTORY REFERENCES.  UNLESS THE CONTEXT
OTHERWISE REQUIRES, ANY REFERENCE TO A STATUTORY PROVISION IS A REFERENCE TO
SUCH PROVISION AS AMENDED OR RE-ENACTED OR AS MODIFIED BY OTHER STATUTORY
PROVISIONS FROM TIME TO TIME AND INCLUDES SUBSEQUENT LEGISLATION AND REGULATIONS
MADE UNDER THE RELEVANT STATUTE.


 


(G)                                 CURRENCY.  REFERENCES TO UNITED STATES
DOLLARS SHALL BE A REFERENCE TO THE LAWFUL CURRENCY FROM TIME TO TIME OF THE
UNITED STATES OF AMERICA. 


 


12.6                           SEVERANCE OF INVALID PROVISIONS.  IF AND FOR SO
LONG AS ANY PROVISION OF THIS AGREEMENT SHALL BE DEEMED TO BE JUDGED INVALID FOR
ANY REASON WHATSOEVER, SUCH INVALIDITY SHALL NOT AFFECT THE VALIDITY OR
OPERATION OF ANY OTHER PROVISION OF THIS AGREEMENT.


 


12.7                           EXPENSES.  EACH PARTY SHALL BE RESPONSIBLE FOR
AND BEAR ALL OF ITS OWN COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
PREPARATION AND NEGOTIATION OF THIS AGREEMENT.


 


12.8                           ENTIRE AGREEMENT; CONFLICTS.  THIS AGREEMENT
TOGETHER WITH THE TUA CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES AND REPLACES ANY PROVISIONS
ON THE SAME SUBJECT CONTAINED IN ANY OTHER AGREEMENT BETWEEN THE PARTIES,
WHETHER WRITTEN OR ORAL, PRIOR TO THE DATE OF THE ORIGINAL EXECUTION HEREOF.  IN
THE EVENT ANY CONFLICT ARISES BETWEEN THIS AGREEMENT AND THE TUA, THIS AGREEMENT
SHALL PREVAIL.


 


12.9                           COUNTERPART EXECUTION.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND EACH SUCH COUNTERPART SHALL BE DEEMED
AN ORIGINAL AGREEMENT FOR ALL PURPOSES.


 


ARTICLE 13
PRICING TERMS


 


13.1                           IF, ON OR BEFORE THE COMMERCIAL START DATE,
SABINE ENTERS INTO ANY TERMINAL USE AGREEMENT (“NEW TUA”) WITH ANY OTHER
CUSTOMER FOR AT TERM OF FIVE (5) YEARS OR LONGER, COVERING A RECEPTION QUANTITY
OF 19,500,000 MMBTU OR MORE PER ANNUM, SABINE SHALL AS SOON AS PRACTICABLE
PROVIDE WRITTEN NOTICE TO CUSTOMER, WHICH NOTICE SHALL INCLUDE THE PRICING TERMS
OF THE NEW TUA.  FOR A PERIOD OF THIRTY (30) DAYS FOLLOWING RECEIPT OF SUCH
NOTICE BY CUSTOMER, CUSTOMER SHALL HAVE THE OPTION TO ELECT, BY PROVIDING
WRITTEN NOTICE TO SABINE WITHIN SUCH THIRTY (30) DAY PERIOD, TO ADOPT THE
PRICING TERMS OF THE NEW TUA IN LIEU OF THE

 

10

--------------------------------------------------------------------------------


 


EXISTING PRICING TERMS OF THE TUA, FOR THE REMAINING TERM OF THE TUA.  PRICING
TERMS SHALL MEAN THE PRICING TERMS INCLUDING FUEL OR RETAINAGE.


 


13.2                           THE RIGHT OF CUSTOMER TO ADOPT NEW PRICING TERMS
UNDER CLAUSE 13.1 SHALL NOT APPLY TO ANY NEW TUA WITH EITHER J & S CHENIERE S.A
OR AN AFFILIATE OF SABINE, UNLESS A THIRD PARTY RECEIVES AN ASSIGNMENT OF
SERVICES UNDER THE NEW TUA FOR A TERM EXCEEDING FIVE (5) YEARS.  SUBSEQUENT
ASSIGNMENTS PRIOR TO THE COMMERCIAL START DATE BY J & S CHENIERE S.A. OR AN
AFFILIATE OF SABINE WILL BE DEEMED A NEW TUA AND SUBJECT TO THE PROVISIONS OF
CLAUSE 13.1.


 

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed and
signed by its duly authorized officer as of the Effective Date.

 

 

SABINE PASS LNG, L.P.

TOTAL LNG USA, INC.

 

 

By: Sabine Pass LNG-GP, Inc.,

 

its General Partner

 

 

 

 

 

By:

/s/ Charif Souki

 

By:

/s/ Sveinung J. Stohle

 

 

 

Name:  Charif Souki

Name:  Sveinung J. Stohle

Title:  Chairman

Title:  President and General Manager

 

11

--------------------------------------------------------------------------------


 

Additional Signatories of the Omnibus Agreement for Limited Purposes

 

Cheniere Energy, Inc. (“Cheniere”), which directly or indirectly owns all of the
voting rights of SABINE, hereby joins in the execution of this Agreement solely
to evidence the following:

 

(1)                                  Cheniere expressly agrees that this (a)
Agreement and the TUA supersede and cause the expiration of the term of that
certain Confidentiality Agreement dated January 5, 2004, between Cheniere and
TOTAL GAS & POWER NORTH AMERICA, INC. and (b) it will comply with the last
sentence of Article 9 of this Agreement.

 

(2)                                  Cheniere shall use all reasonable efforts
to cause SABINE to satisfy the Conditions Precedent by the Condition fulfillment
Date and, if the Conditions Precedent are not satisfied by such date, then
Cheniere shall continue to use all reasonable efforts to cause SABINE to satisfy
the Conditions Precedent as soon as thereafter as is reasonably possible.

 

Cheniere Energy, Inc.

 

 

By:

/s/ Charif Souki

 

Name: Charif Souki

Title: Chairman

 

 

TOTAL GAS & POWER NORTH AMERICA, INC., an Affiliate of Customer, hereby joins in
the execution of this Agreement solely to expressly agree that this Agreement
and the TUA supersede and cause the expiration of the term of that certain
Confidentiality Agreement dated January 5, 2004, between Cheniere and TOTAL GAS
& POWER NORTH AMERICA, INC.

 

TOTAL GAS & POWER NORTH AMERICA, INC.

 

 

By:

/s/ J. Mark Ingram

 

Name: J. Mark Ingram

Title: President and General Manager

 

12

--------------------------------------------------------------------------------